PD-0780&0781-15

                                    ~n                                                 RECEIVED...
                                   rNO-                                              COURT OF CRWAl APP?-V S

                                                                                          JUN26 2015
**                                                  §        IN THE COURT OF
                                                    §                                 Abe! Acosra, Clerr-
v.                                                  §        CRIMINAL APPEALS
                                                    §
THE STATE OFTEXAS                                   §        OFTEXAS                       FILED IM
                                                                                 COURT OF CRmm^.APPEALS
                      Pro Se Motion Requesting Leave to File                             JUN 2 6 2GI5
                              An Original Copy Only of the
                          Petition For Discretionary Review                          Abel Acosta, Clerk

TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:


        COMES NOW the Appellant/Petitioner in the above-styled and numbered cause and

respectfully moves this Honorable Court to grant leave to file an original copy only of the

Petition for Discretionary Review and in support thereof would show to the Court the following:

        1.      The style and appeal number in the Dallas Court ofAppeals is: JpSefi^ 6i/g tf^
v. The State of Texas, Appeal No. I) £-H-QoOff 7          -CR.

        2.      The Appellant/Petitioner moves that, pursuant to Rule 2, Texas Rules of

Appellate Procedure, this Court suspend Rule 9.3(b), Texas Rules of Appellate Procedure, that

requires the filing of eleven (11) copies of the Petition for Discretionary Review with the Court.

        3.      The facts relied upon to show good cause for this request are, as follows: The

Appellant is indigent and incarcerated and does not have access to a photo copier. The Appellant

is presently not represented by counsel and intends to file a Pro Se Petition for Discretionary

Review.




Pro Se Motion Requesting Leave to File An Original Copy Only
n t Twit PcTiTiniM pop nisruFTiriNABV Rpvifw — Pir.t 1
         WHEREFORE, PREMISES CONSIDERED, the Appellant/Petitioner respectfully

requests that this Honorable Court grant leave to file an original copy only of the Petition for

Discretionary Review with the Court.

                                                          Respectfully submitted,




                                                                               •^^aJL TL-^d^
                                                           [Namfland Address] ^          Afa^tf M, H*1

                                         CERTIFICATE OF SERVICE                         /fl'^Aej )%'^b°'
         The Appellant/Petitioner hereby certifies that a true and correct copy of the foregoing

Motion has been mailed to the Office of the Criminal District Attorney for
                                                                                         Co Ik* County,
                                                                                         L

         , and mailed via U.S. mail, to the Office of the State Prosecuting Attorney,

                                                         ,on the ^ day of fe^k/ ,20jj_-



                                                                            )^^4oUlflAx^-
                                                          [namep